Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000620
                                                       11-APR-2014
                                                       10:09 AM


                          SCPW-14-0000620

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN THE MATTER OF FRANCES ANNE WRIGHT,
                            Petitioner.


                        ORIGINAL PROCEEDING

                     ORDER DENYING PETITION
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Wilson, assigned by reason of vacancy)

          Upon consideration of petitioner Frances Anne Wright’s
letter to the court, which she describes as a petition, and which
the appellate clerks’ office filed as a petition on March 25,
2014, it appears that the requested relief is not available from
this court.   See HRS § 386-88 (Supp. 2013).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of mandamus without
payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition is
denied.
          DATED: Honolulu, Hawai#i, April 11, 2014.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson